DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
                                                                         Election/Restrictions
2.            Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

      Information Disclosure Statement
3.          The information disclosure statements (IDS) were submitted on the following: 08/27/2021, 9/12/2022. The submissions is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1), as being anticipated by KAWASAKI et al., (US 2017/0287889 A1).
Claim 16. Kawasaki et al., disclose a semiconductor device comprising: 
-a stacked body in which a plurality of chips is stacked (as seen in fig. 1), wherein the stacked body includes: 
-a first chip (first item 11) having a first main surface in which an electrode (first item 21) and an inorganic insulating film (first item 14) are disposed, 
-a second chip stacked (second item 11) on the first chip, and having a second main surface in which an electrode (second item 21) is bonded to the electrode of the first main surface, wherein an inorganic insulating (second item 14) film is bonded to the inorganic insulating film of the first main surface, 
-and a third main surface in which an electrode and an inorganic insulating film are disposed, 
-a third chip stacked (third item 11, as [0016] disclose that the third chip includes a third semiconductor layer having a third circuit surface and a third rear surface positioned opposite to the third circuit surface and facing the second chip) on the second chip, and having a fourth main surface in which an electrode (item 18) is bonded to the electrode of the third main surface, and an inorganic insulating film is bonded to the inorganic insulating film of the third main surface (this would read through [0024] as shown in FIG. 1B, each of the chips 11 include a semiconductor layer 12, a wiring layer 13 (interconnects), a through electrode 18, and a joining metal (or an intermediate electrode) 21. 

Claim 18. The semiconductor device according to claim 16, further comprising: an insulating sealant arranged to cover at least a back surface of the stacked body. This would read through [0040], item 80 of fig. 1A.
        Allowable Subject Matter
6.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 17 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a conductive film configured to cover a side surface and a bottom surface of the stacked body. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                  
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899